Citation Nr: 9931878	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-02 2449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from January 
1958 through December 1958.  His appeal ensues from an 
October 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Louisville, Kentucky (RO), 
which denied the benefit sought on appeal.
 
It is noted that, although having requested a hearing before 
a member of the Travel Board, the appellant failed to appear 
for the video conference hearing scheduled for 
September 8, 1999.  Notice of the hearing was mailed to the 
appellant's address of record in July 1999 and in a response 
dated August 1999 and received by the RO in August 1999, the 
appellant indicated that he would appear for the scheduled 
hearing.  The record reveals that the appellant failed to 
appear for the hearing without filing a request for 
postponement of the hearing.  Accordingly, pursuant to 
38 C.F.R. § 20.704(d) (1999), the appellant's case will be 
processed as though the request for hearing has been 
withdrawn. 


FINDINGS OF FACT

1.  The appellant's service consisted of a period of active 
duty for training.

2.  A chronic bilateral knee disorder was not shown during 
the appellant's active duty for training.

3.  There is no competent medical evidence of a nexus between 
a  current bilateral knee disorder and the appellant's active 
duty for training.




CONCLUSION OF LAW

A bilateral knee disorder was not incurred or aggravated 
during active duty for training.  38 U.S.C.A. §§ 101(24), 
1131 (West 1991);  38 C.F.R. §§ 3.1(d), 3.6(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that he is entitled to service 
connection for a bilateral knee disorder.  For persons filing 
claims based on active duty for training, they must 
demonstrate by a preponderance of the evidence that they have 
veteran status as a consequence of incurring a disability 
during their training.  See Laruan v. West, 11 Vet. App. 80, 
84 (1998) (en banc) (citing Aquilar v. Derwinski 2 Vet. App. 
21, 23 (1991).  The term "veteran" means a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  See 38 C.F.R. § 3.1(d) (1999).  "Active 
military, naval, and air service" is defined as active duty, 
any period of active duty for training during which the 
individual was disabled or died from a disease or injury 
incurred or aggravated in line of duty.  See 38 C.F.R. 
§ 3.6(a).  Unless a claimant first carries the initial burden 
of establishing status as a veteran, the laws administered by 
the Secretary and the resources of the VA are not applicable 
or available.  See Laruan, 11 Vet. App. at 84-86. 

The VA may grant service connection and pay compensation to a 
veteran for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during other than a period of war, and who was 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
or disease was incurred, or preexisting injury or disease was 
aggravated.  See 38 U.S.C.A. § 1131 (West 1991).

The record reflects that the appellant served on active duty 
for training from June 1958 through December 1958.  A 
National Personnel Records Center report of September 1997 
indicates that the appellant did not perform any active duty 
other than active duty for training.  

The appellant's service medical records are negative for any 
treatment for any type of knee disorder.  A January 1958 
enlistment examination does not reflect any notations 
regarding a knee disorder.  A separation examination in 
November 1958 is also void of any reports or diagnoses of 
knee disorders.  Several attempts were made by the appellant 
and the RO to obtain additional service medical records from 
the National Guard.  However, the only records maintained by 
the National Guard regarding the appellant were duplicative 
of the aforementioned service medical records.

Post-service medical records dated May 1966 through February 
1993 show that the appellant sought intermittent treatment 
for left knee pain and bilateral knee pain.  He has been 
diagnosed variously with knee pain and degenerative 
osteoarthritis.  

In further support of his claim, the appellant submitted a 
statement from Karl Smith, M.D. dated January 1997.  In this 
statement, Dr. Smith indicates that he recalls that the 
appellant experienced knee problems in the early 1960's.  He 
also indicates that the appellant related a history of onset 
while he was in service with the National Guard and that he 
had been seen for "this medical complaint following some 
activities during his training."  Medical records dated in 
May 1966, including x-ray studies, reflect that the appellant 
injured his left knee earlier in the month during wrestling.  
The x-ray studies showed degenerative changes "that may 
represent spur but in view of the history of injury chip 
cannot be ruled out."  Medical records dated in June 1966 
reflect that the opinion that the veteran had a partial tear 
of the medial meniscus but this had responded to non-
operative treatment.  The opinion was that his knee was 
essentially all healed.  Medical records between 1982 and 
1987 do not clearly identify either knee in the appellant's 
complaints.  Medical records from 1989 show that the 
appellant has had complaints referable to his left knee.  In 
1993 x-ray studies of both knees were normal.  During a 
February 1999 hearing before the RO, the appellant testified 
that Dr. Smith no longer maintained any of the appellant's 
medical records.  

In support of his claim, the appellant also submitted several 
statements dated in 1997 from persons who served with him 
during training.  Collectively these statements all indicate 
that the appellant experienced difficulty with his knees 
during basic training at Fort Knox, Kentucky.  

As previously stated, the appellant has the burden to show by 
a preponderance of evidence that he incurred a knee 
disability during active duty for training.  Dr. Smith's 
letter, dated almost 40 years after time when the incidences 
allegedly took place, is based on memory alone and a history 
related by the veteran.  Memory tends to fade and become more 
unreliable as the years pass.  Still, the evidence shows that 
the appellant certainly had a problem with his left knee in 
1966 but the problem appears to have been treated 
successfully.  More importantly, however, neither the 
statement from Dr. Smith nor the medical records since 1989 
establish that what is wrong with the appellant's knees 
currently is related to the problems the appellant had in the 
1960s or earlier in 1958.  

The statements of the persons who served with the appellant 
are helpful in the sense that they tend to support his claim 
that he had some type of injury or problem with his knees 
during training, but they cannot by themselves establish the 
appellant developed a chronic knee impairment during training 
or serve to establish a nexus or link between  the condition 
of his knees during training and what is wrong with his 
knees, if anything, at the present time.  

In conclusion, the Board finds while the evidence submitted 
in support of the appellant's claim is helpful, his claim 
fails because there simply is no evidence at all showing a 
relationship between the condition of his knees during 
training and now.  





ORDER

Entitlement to service connection for a bilateral knee 
disorder is denied.



		
	BRUCE N. KANNEE

	Member, Board of Appellants' Appeals



 

